           Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 1 of 17



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

KEITH HOBBS and TERRY                       :
FABRICANT, individually and on              : CIVIL ACTION FILE NO.
behalf of others similarly situated,        :
                                            :
      Plaintiffs,                           :
                                            : COMPLAINT – CLASS ACTION
v.                                          :
                                            :
RANDALL-REILLY, LLC and                     : JURY TRIAL DEMANDED
YODEL TECHNOLOGIES, LLC,                    :
                                            :
      Defendants.                           :
                                            /

                                Preliminary Statement

      1.       Plaintiffs Keith Hobbs and Terry Fabricant (“Plaintiffs”) bring this

action to enforce the consumer-privacy provisions of the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in 1991 in

response to widespread public outrage about the proliferation of intrusive, nuisance

telemarketing practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745

(2012).

      2.       The Plaintiffs allege that Randall-Reilly, LLC (“Randall-Reilly”)

commissioned automated and pre-recorded telemarketing calls to Plaintiffs and

other putative class members without their prior express written consent.
           Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 2 of 17



      3.       These calls were made pursuant to an arrangement between Randall-

Reilly and Yodel Technologies, LLC (“Yodel Technologies”), a vendor for

Randall-Reilly. The calls were made to the Plaintiffs even though counsel for the

Plaintiffs had previously alerted Randall-Reilly that Yodel Technologies were

making pre-recorded calls in alleged violation of the TCPA on its behalf.

      4.       The Plaintiffs and putative class members never consented to receive

these calls. Because telemarketing campaigns generally place calls to hundreds of

thousands or even millions of potential customers en masse, the Plaintiffs bring

this action on behalf of a proposed nationwide class of other persons who received

illegal telemarketing calls from or on behalf of Randall-Reilly.

      5.       A class action is the best means of obtaining redress for the

Defendants’ wide-scale illegal telemarketing and is consistent both with the private

right of action afforded by the TCPA and the fairness and efficiency goals of Rule

23 of the Federal Rules of Civil Procedure.

                                         Parties

      6.       Plaintiff Keith Hobbs currently resides in this District.

      7.       Plaintiff Terry Fabricant currently resides in California.

      8.       Defendant Randall-Reilly, LLC is a Delaware limited liability

company with its principal place of business in Tuscaloosa, AL and a registered

agent of CT Corporation at 641 South Lawrence St., Montgomery, AL 36104.


                                            2
             Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 3 of 17



        9.       Defendant Yodel Technologies, LLC is a Delaware limited liability

 company with its principal place of business in Palm Harbor, FL and a registered

 agent of Gabrielle Walthers, 989 Georgia Ave., 1st Floor, Palm Harbor, FL 34683.

                                  Jurisdiction & Venue

      10.        This Court has subject matter jurisdiction under the Class Action

Fairness Act of 2005 (“hereinafter referred to as CAFA”), codified as 28 U.S.C. §

1332(d)(2). The matter in controversy exceeds $5,000,000, in the aggregate,

exclusive of interest and costs, as each member of the proposed Class of at least tens

of thousands is entitled to up to $1,500.00 in statutory damages for each call that has

violated the TCPA. Further, Plaintiffs allege a nationwide class, which will result in

at least one Class member from a different state.

      11.        The Court has federal question subject matter jurisdiction over these

TCPA claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

      12.        The Court has personal jurisdiction over the defendants because they

 in nationwide telemarketing conduct, including into this District.

      13.        Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial

part of the events or omissions giving rise to the claim occurred in this District, as

the automated calls were commissioned into this District.




                                             3
        Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 4 of 17



                                 TCPA Background

      14.      In 1991, Congress enacted the TCPA to regulate the explosive growth

of the telemarketing industry. In so doing, Congress recognized that

“[u]nrestricted telemarketing . . . can be an intrusive invasion of privacy [.]”

Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991)

(codified at 47 U.S.C. § 227).

The TCPA Prohibits Automated Telemarketing Calls to Cellular Telephones

      15.      The TCPA makes it unlawful “to make any call (other than a call

made for emergency purposes or made with the prior express consent of the called

party) using an automatic telephone dialing system or an artificial or prerecorded

voice … to any telephone number assigned to a … cellular telephone service.” See

47 U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private cause of action to

persons who receive calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C.

§ 227(b)(3).

      16.      According to findings by the Federal Communication Commission

(“FCC”), the agency Congress vested with authority to issue regulations

implementing the TCPA, such calls are prohibited because, as Congress found,

automated or prerecorded telephone calls are a greater nuisance and invasion of

privacy than live solicitation calls, and such calls can be costly and inconvenient.




                                           4
        Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 5 of 17



      17.    The FCC also recognized that “wireless customers are charged for

incoming calls whether they pay in advance or after the minutes are used.” In re

Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, CG

Docket No. 02-278, Report and Order, 18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

      18.    In 2013, the FCC required prior express written consent for all

autodialed or prerecorded telemarketing calls (“robocalls”) to wireless numbers

and residential lines. Specifically, it ordered that:

      [A] consumer’s written consent to receive telemarketing robocalls
      must be signed and be sufficient to show that the consumer: (1)
      received “clear and conspicuous disclosure” of the consequences of
      providing the requested consent, i.e., that the consumer will receive
      future calls that deliver prerecorded messages by or on behalf of a
      specific seller; and (2) having received this information, agrees
      unambiguously to receive such calls at a telephone number the
      consumer designates.[] In addition, the written agreement must be
      obtained “without requiring, directly or indirectly, that the agreement
      be executed as a condition of purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of

1991, 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

      19.    When Congress enacted the TCPA in 1991, it found that telemarketers

called more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

      20.    By 2003, telemarketers were calling 104 million Americans every

day, abetted by the proliferation of new and more powerful autodialing technology.

In re Rules and Regulations Implementing the TCPA of 1991, 18 FCC Rcd. 14014,

¶¶ 2, 8 (2003).

                                           5
        Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 6 of 17



      21.    Unfortunately, the problems Congress identified when it enacted the

TCPA have grown only worse in recent years:

   • “Robocalls and telemarketing calls are currently the number one source of
     consumer complaints at the FCC.” FCC Chairman Tom Wheeler, Cutting
     Off Robocalls (July 22, 2016) (https://www.fcc.gov/news-
     events/blog/2016/07/22/cutting-robocalls).

   • “The FTC receives more complaints about unwanted calls than all other
     complaints combined.” Comment of the Staff of the Federal Trade
     Commission’s Bureau of Consumer Protection, In re Rules and Regulations
     Implementing the TCPA of 1991, Notice of Proposed Rulemaking, CG
     Docket No. 02-278, at p. 2; FCC 16-57 (June 6, 2016)
     (https://www.ftc.gov/system/files/documents/advocacy_documents/commen
     t-staff-ftc-bureau-consumer-protection-federal-communications-
     commission-rules-regulations/160616robocallscomment.pdf ).

   • In 2017, the FTC received 4,501,967 complaints about robocalls, compared
     with 3,401,614 in 2016. For every month in the fiscal year, robocalls made
     up the majority of consumer complaints about Do Not Call violations. FTC
     Releases FY 2017 National Do Not Call Registry Data (December 18, 2017)
     (https://www.ftc.gov/news-events/press-releases/2017/12/ftc-releases-fy-
     2017-national-do-not-call-registry-data-book-dnc).

   • In May of 2018 the New York Times reported extensively on the surging
     number of robocall complaints filed by consumers with the FTC and overall
     widespread consumer outrage as to the prevalence of illegal telemarketing
     despite existing law. See Yes, It’s Bad. Robocalls, and Their Scams, Are
     Surging. Tara Siegel Bernard. https://www.nytimes.com/2018/05/06/your-
     money/robocalls-rise-illegal.html.


                               Factual Allegations

      22.    Randall-Reilly provides marketing services to companies, with a

specific focus in the automobile industry.

                                         6
          Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 7 of 17



         23.   To generate new clients, Randall-Reilly relies on telemarketing.

         24.   In fact, Randall-Reilly has a “Telemarketing Division”. See

https://www.equipmentworld.com/about-randall-reilly/ (Last Visited January 17,

2019).

         25.   That Telemarketing Division, “offers inbound/outbound services,

trade show promotion and reservations, hot lead generation, buying intentions and

other services.” Id.

         26.   To assist it with those services, Randall-Reilly relies on third parties,

such as the co-defendant Yodel Technologies.

         27.   One of the telemarketing strategies used by Defendants involve the

use of automated calls and messages to solicit potential customers.

         28.   While such technology may save time and money for the Defendants’

telemarketing efforts, it violates the privacy rights of the Plaintiffs and putative

class.


Calls to The Plaintiffs

         29.   Plaintiff Hobbs is a “person” as defined by 47 U.S.C. § 153(39).

         30.   Mr. Hobbs’s telephone number, (706) 761-XXXX, is registered to a

cellular telephone service.

         31.   Mr. Hobbs’s number is also on the National Do Not Call Registry.



                                            7
          Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 8 of 17



         32.   Mr. Hobbs was called by Yodel Technologies for Randall-Reilly on

December 31, 2018 using the Caller ID number (706) 214-3380.

         33.   When Mr. Hobbs answered the call, there was a distinctive click and a

pause.

         34.   This click and pause is a telltale sign of a predictive dialer.

         35.   The click and pause signifies the algorithm of the predictive dialer

operating, the predictive dialer dials thousands of numbers at once, and only

transfers the call to a live agent once a human being is on the line.

         36.   As a result, the telemarketing activity shifts the burden of wasted time

to call recipients.

         37.   A predictive dialer is an ATDS as that term is defined by the TCPA.

         38.   After the click and pause, a pre-recorded message played.

         39.   To identify the calling party, Mr. Hobbs listed to the sales pitch.

         40.   He was then transferred from Yodel Technologies directly to Randall-

Reilly.

         41.   Mr. Hobbs then terminated the call.

         42.   Mr. Hobbs wrote to Randall-Reilly to determine if Randall-Reilly

asserted that it had his prior express consent to make the call.

         43.   Randall-Reilly responded, but without any assertion that it had prior

express consent to make the call.


                                             8
         Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 9 of 17



       44.     Mr. Hobbs is not a customer of Defendants and has not consented to

receive telemarketing calls prior to the receipt of these calls.

       45.     Plaintiff Fabricant is a “person” as defined by 47 U.S.C. § 153(39).

       46.     Mr. Fabricant’s telephone number, (818) 266-XXXX, is registered to

a cellular telephone service.

       47.     Mr. Fabricant’s number is also on the National Do Not Call Registry.

       48.     Mr. Fabricant was called by Yodel Technologies for Randall-Reilly

on January 2, 2019 and January 11, 2019 using the Caller ID number (818) 629-

1632 on the January 2 call and (818) 629-1575 on the January 11 call.

       49.     When Mr. Fabricant answered the calls there was a distinctive click

and a pause.

       50.     This click and pause is a telltale sign of a predictive dialer.

       51.     The click and pause signifies the algorithm of the predictive dialer

operating, the predictive dialer dials thousands of numbers at once, and only

transfers the call to a live agent once a human being is on the line.

       52.     As a result, the telemarketing activity shifts the burden of wasted time

to call recipients.

       53.     A predictive dialer is an ATDS as that term is defined by the TCPA.

       54.     After the click and pause, a pre-recorded message played.

       55.     To identify the calling party, Mr. Fabricant listened to the sales pitch.


                                             9
          Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 10 of 17



      56.     He was then transferred from Yodel Technologies directly to Randall-

Reilly.

      57.     Mr. Fabricant then terminated the call.

      58.     Mr. Fabricant is not a customer of the Randall-Reilly and has not

consented to receive telemarketing calls prior to the receipt of these calls.

      59.     All of the calls to the Plaintiffs from Yodel Technologies came from

different Caller ID numbers.

      60.     In fact, each call was from a local Caller ID, in hopes that the call

recipients would be more likely to answer a call from a local number.

      61.     Manipulating Caller ID numbers is another telltale sign that the calls

were made with automated technology.

      62.     The Plaintiffs and the other call recipients were harmed by these calls.

They were temporarily deprived of legitimate use of their phones because the

phone line was tied up during the telemarketing calls and their privacy was

improperly invaded. Moreover, these calls injured Plaintiffs and the other call

recipients because they were frustrating, obnoxious, annoying, were a nuisance and

disturbed the solitude of Plaintiffs and the class.




                                           10
        Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 11 of 17



            Randall-Reilly’s Liability for Yodel Technologies’ Conduct

      63.     For more than twenty years, the FCC has explained that its “rules

generally establish that the party on whose behalf a solicitation is made bears

ultimate responsibility for any violations.” In re Rules & Regulations Implementing

the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10 FCC Rcd

12391, 12397 (¶ 13) (1995).

      64.     In its January 4, 2008 ruling, the FCC likewise held that a company

on whose behalf a telephone call is made bears the responsibility for any

violations. Id. (specifically recognizing “on behalf of” liability in the context of an

autodialed or prerecorded message call sent to a consumer by a third party on

another entity’s behalf under 47 U.S.C. § 227(b)).

      65.     In fact, the Federal Communication Commission has instructed that

sellers such as Randall-Reilly may not avoid liability by outsourcing telemarketing

to third parties, such as Yodel Technologies:

      [A]llowing the seller to avoid potential liability by outsourcing its
      telemarketing activities to unsupervised third parties would leave
      consumers in many cases without an effective remedy for
      telemarketing intrusions. This would particularly be so if the
      telemarketers were judgment proof, unidentifiable, or located outside
      the United States, as is often the case. Even where third-party
      telemarketers are identifiable, solvent, and amenable to judgment
      limiting liability to the telemarketer that physically places the call
      would make enforcement in many cases substantially more expensive
      and less efficient, since consumers (or law enforcement agencies)
      would be required to sue each marketer separately in order to obtain
      effective relief. As the FTC noted, because “[s]ellers may have

                                          11
          Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 12 of 17



         thousands of ‘independent’ marketers, suing one or a few of them is
         unlikely to make a substantive difference for consumer privacy.”

May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

         66.   On May 9, 2013, the FCC released a Declaratory Ruling holding that

a corporation or other entity that contracts out its telephone marketing “may be

held vicariously liable under federal common law principles of agency for

violations of either section 227(b) or section 227(c) that are committed by third-

party telemarketers.”1

         67.   Randall-Reilly is liable for the Yodel Technologies telemarketing

calls.

         68.   First, Randall-Reilly hired Yodel Technologies to originate new

business using automated telemarketing calls.

         69.   In fact, Randall-Reilly participates in the call itself.

         70.   Yodel Technologies makes the pre-recorded call and then transfers the

responses to Randall-Reilly.

         71.   From there, Randall-Reilly attempts to finalize the sale.

         72.   Furthermore, Randall-Reilly could have restricted Yodel

Technologies, from using automated telemarketing, but it didn’t.



1
      In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling
Concerning the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May 2013 FCC Ruling”).


                                             12
        Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 13 of 17



      73.    Randall-Reilly knew (or reasonably should have known) that Yodel

Technologies was violating the TCPA on its behalf and failed to take effective

steps within its power to force the telemarketer to cease that conduct.

      74.    Any reasonable seller that accepts telemarketing call leads from lead

generators would, and indeed must, investigate to ensure that those calls were

made in compliance with TCPA rules and regulations.

      75.    Furthermore, here counsel for the Plaintiff explicitly told Randall-

Reilly that Yodel Technologies was making pre-recorded calls for Randall-Reilly

prior to the calls to these two Plaintiffs, yet Randall-Reilly continued its

relationship with Yodel Technologies.

      76.    Finally, the May 2013 FCC Ruling states that called parties may

obtain “evidence of these kinds of relationships . . . through discovery, if they are

not independently privy to such information.” Id. at 6592-593 (¶ 46). Evidence of

circumstances pointing to apparent authority on behalf of the telemarketer “should

be sufficient to place upon the seller the burden of demonstrating that a reasonable

consumer would not sensibly assume that the telemarketer was acting as the

seller’s authorized agent.” Id. at 6593 (¶ 46).




                                          13
        Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 14 of 17



                              Class Action Allegations

      77.     As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of

Civil Procedure, Plaintiffs bring this action on behalf of a class of all other persons

or entities similarly situated throughout the United States.

      78.     The Class of persons Plaintiffs propose to represent is tentatively

defined as:

      All persons within the United States to whom: (a) Defendants and/or a
      third party acting on their behalf, made one or more non-emergency
      telephone calls; (b) to their cellular telephone number; (c) using an
      automatic telephone dialing system or an artificial or prerecorded
      voice; and (d) at any time in the period that begins four years before
      the date of the filing of this Complaint to trial.

      79.     Excluded from the Class are counsel, the Defendants, and any entities

in which the Defendants have a controlling interest, the Defendants’ agents and

employees, any judge to whom this action is assigned, and any member of such

judge’s staff and immediate family.

      80.     The Class as defined above is identifiable through phone records and

phone number databases.

      81.     The potential Class members number at least in the thousands.

Individual joinder of these persons is impracticable.

      82.     The Plaintiffs are members of the Class.

      83.     There are questions of law and fact common to Plaintiffs and to the

proposed Class, including but not limited to the following:

                                          14
        Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 15 of 17



             a. Whether Defendants violated the TCPA by using automated calls

to contact putative class members cellular telephones;

             b. Whether Defendants placed calls without obtaining the recipients’

prior express invitation or permission for the call;

             c. Whether the Plaintiffs and the class members are entitled to

statutory damages because of Defendants’ actions.

      84.    The Plaintiffs’ claims are typical of the claims of class members.

      85.    The Plaintiffs are adequate representatives of the Class because their

interests do not conflict with the interests of the class, they will fairly and

adequately protect the interests of the class, and they are represented by counsel

skilled and experienced in class actions, including TCPA class actions.

      86.    Common questions of law and fact predominate over questions

affecting only individual class members, and a class action is the superior method

for fair and efficient adjudication of the controversy. The only individual question

concerns identification of class members, which will be ascertainable from records

maintained by Defendants and/or their agents.

      87.    The likelihood that individual members of the class will prosecute

separate actions is remote due to the time and expense necessary to prosecute an

individual case.




                                           15
        Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 16 of 17



       88.    The Plaintiffs are not aware of any litigation concerning this

controversy already commenced by others who meet the criteria for class

membership described above.


                                    Legal Claims

               Violation of the TCPA’s Automated Call provisions

       89.    The Plaintiffs incorporate the allegations from all previous paragraphs

as if fully set forth herein.

       90.    The Defendants violated the TCPA by (a) initiating automated

telephone solicitations to cellular telephone numbers, or (b) by the fact that others

made those calls on its behalf. See 47 U.S.C. § 227(b).

       91.    The Defendants’ violations were willful and/or knowing.


                                    Relief Sought

       WHEREFORE, for himself and all class members, Plaintiffs request the

following relief:

       A.     Injunctive relief prohibiting Defendants from calling telephone

numbers using an automatic telephone dialing system;

       C.     Because of Defendants’ violations of the TCPA, Plaintiffs seek for

themselves and the other putative Class members $500 in statutory damages per




                                          16
          Case 4:19-cv-00009-CDL Document 1 Filed 01/22/19 Page 17 of 17



violation or—where such regulations were willfully or knowingly violated—up to

$1,500 per violation, pursuant to 47 U.S.C. § 227(b)(3).

         D.    An order certifying this action to be a proper class action under

Federal Rule of Civil Procedure 23, establishing any appropriate classes the Court

deems appropriate, finding that Plaintiffs are proper representatives of the Class,

and appointing the lawyers and law firms representing Plaintiffs as counsel for the

Class;

         E.    Such other relief as the Court deems just and proper.

         Plaintiffs request a jury trial as to all claims of the complaint so triable.

Dated: January 22, 2019            PLAINTIFFS, individually and
                                   on behalf of others similarly situated,

                                   By:

                                   THE KOVAL FIRM, LLC

                                   /s/ Steven H. Koval
                                   Steven H. Koval
                                   Georgia Bar No. 428905
                                   3575 Piedmont Road
                                   Building 15, Suite 120
                                   Atlanta, GA 30305
                                   Telephone: (404) 513-6651
                                   Facsimile: (404) 549-4654
                                   shkoval@aol.com




                                           17
